Honorable ,J.M. Falkner.       Opinion No. C- 95
Chairman, Finance Commission
DeDartment ofBankinR           Re:   Date additional deDosits
Austin 14, Texas                     required by Senate-Bill
                                     121, Acts of the 58th,
                                     Legislature,Regular Ses-
Dear Mr. Falkner:                    sion will be effective.
      Your request for an opinion reads as follows:
           "Senate Blll'l21, which has been
      finally passed and sent to the Governor,
      is an Actamending Article 912a-15, Ver-
      non's Civil Statutes by increasingthe
      amounts of deposits by perpetual'care
      cemeteries In their perpetual care funds.
           "Section 3 of the Act which amends
      Article 912a;15,~V.C.S. provides in part
      as follows:
           "'Each perpetual care cemetery shall
      deposit in Its perpetual care trust fund
      an amount equivalent to such amount as may
      have be~enstipulated In any contract under
      which perpetual care property was sold prior
      to March 1 , 1934, plus a minimum of twenty
      cents (20#5 per ‘square foot of ground area
      sold or disposed of as perpetual care prop-
      erty after'March 15, 1934, until such fund
      reaches a minimum of One Hundred Thousand
      Dollars ($lOO,OOO.OO),after which each
      such cemetery shall deposit an'amount equi-
      valent to a minimum of ten cents (1Od) per
      square foot of ground area sold or disposed
      of as perpetual care property after March
      15, 1934, until September 3, 1945. Each
      such cemetery shall deposit In Its perpetual
      care trust fund anamount e uivalent to a,
      minimum of twenty cents (20j ) per square
      foot of ground area.sold or disposed,ofas
      perpetual care property after September 3;
      1945, until July 1, 1963. A minimum of
Hon. J. M. Falkner, page 2    (C-95 )


      Fifteen Dollars ($15.00)per each crypt
      interment right for mausoleum Interment
      sold or disposed of as perpetual care pro -
      erty and a minimum of Five Dollars ($5.00P
      per each niche Interment right for colum-
      barium interment sold or disposed of as per-
      petual care property between March 15, 1934,
      and July 1, 1962 shall 1 be placed i
      such perpetual c&e trust ff;nd. From ant
      after July 1, 1962 each such cemetery shall
      deDoslt In its DerAetual care trust fund an
      amount equivalentto a ml&nun of fifty cents
      (50#) per square foot of ground area sold or
      disposed of as perpetual care property after',
      said date. A minimum of Forty Dollars ($40.00)
      per each crypt Interment right for mausoleum
      Interment sold or disposed of as perpetual
      care property, except that on crypts accessl-
      ble only,throughanother crypt the minimum
      requirement shall be Twenty Dollars ($20.00)
      per each such crypt, and a minimum of Ten
      Dollars'($lO.OO)per each niche Interment
      right for columbarluminterment sold or
      disposed of subsequent to July 1, 1963 shall
      also be placed in such perpetual care kust
      fund. Such minimum requirements shall apply
      to all property in which the exclusive right
      of sepulture has been sold and paid for, whether
      used for interment purposes or not.
           "'After July 1, 1963 each agreement for
      the sale of burial space in a perpetual care
      cemetery shall set out separately the part of
      the aggregate amount agreed to be paid by the
      purchaser which Is to be de o&ted in the per-
                                  Emphasis supplied).
      petual care trust fund --I '7
            "From the above emphasizedphrases it
      will be.noted that the amounts to be deposited
      In the perpetual care funds have been Increased
      beginning with July 1, 1963. However, since
      the Act was passed by viva vote votes in both
      Houses It does not become effective until August
      23, 1963. Numerous Inquiries have been made to
      this departmentas to whether the additional
      deposits should be made beginning with July 1,
      1963 as required by the Act or on August 23, 1963,
      the date upon which the Act becomes effective.



                             -471-
f




    Hon. J, M. Falkner, page ,3: (C-95 )   I'" "


               "I am Yequestlxig
                               .yo* opinion as to
          whether such additional deposits and require-
          ments will become effective on July 1, 1963
          or on August 23, 1963."
           Section 39 of Article ,111of the Constitutionof
    Texas provides:
                "No.:lawpassed by the'legislature,except
           the general appropriatloiiact, shall take
         ,~effect oilgo Wto fW&e untU ninety days
           after the adjournmentof.the session at which
           it was enacted, unless in case of an emergency,
           which emergency must be expressed In a pre-
           amble or in the body of the act, the Legis-
           lature shall,'by a vote of two-thirdsof all
           the members elected to each House, otherwise
           direct; said vote to be taken by yeas and
           nays, and entered upon the journals."
           Since Senate Bill 121, under the facts submitted,
    was passed by a viva vote vote and not by "yeas" and
    "nays" entered upon the journals as prescribed by Section
    39 of Article III of the Constitutionof Texas, it',could
    not become effective until ninety days after adjournment
    of the Regular Session of the 58th Legislature.
    v. Cole, 129 Tex. 370, 102 S.W.2d 173 (1937). He%%%ie
    ersecClve date of Senate Bill 121 would be August 23: 1'96
           A legislativeact is not operative until It be-
    comes law. Moorman v. Terrell, 109 Tex. 173, 202 S.W.
               Anderson v. Perrlx, 138 Tex. 596, 1.61~s.~.
                  Popham v. Patterson,,121 Tex. 615, 51 S.W.

           In view of the foregolng, you are advised that the
    additional deposits and requirementsprescribed by Senate
    Bill 121 of the 58th Legislature,will not become payable
    until August 23, 1963.




                               -472-
Hon. J. M. Falkner, page 4,)(C- 95     )


                          SUMMARY

            The effective date of Senate Bill
            121, Acts of the 58th Legislature,
            Regular Sesslon, Is August 23, 1963,
            said date being ninety days after the
            adjournmentof the Regular Session
            of the 58th Legislature. The addi-
            tional deposits and requirementspre-
            scribed by Senate Bill 121 will not
            become payable until August 23, 1963.
                                    Yours very truly,
                                    WAGGONER CARR
                                    Attorney General


                                           John Reeves

JR:ms:st
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Linward Shivers
Jerry Brock
APPROVED FOR TRE ATTORNEY GENERAL
BY: Stanton Stone




                             _

                            -473-